UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1919



 LASZLO SZABO,

                                           Plaintiff     - Appellant,

          versus


EAST CAROLINA UNIVERSITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:07-cv-00010-BO)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laszlo Szabo, Appellant Pro Se. John Payne Scherer, II, Assistant
Attorney General, Raleigh, North Carolina, for Appellant


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Laszlo Szabo appeals the district court’s order granting

Defendant’s motion to dismiss his employment discrimination claims

brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended,   42   U.S.C.   §§   2000e     to    2000e-17    (2000),     the   Age

Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 to

634 (2000), and the Equal Pay Act, 29 U.S.C. § 206(d) (2000).               We

have   reviewed   the    record   and        find   no   reversible     error.

Accordingly, we affirm substantially for the reasons stated by the

district court.    See Szabo v. East Carolina Univ., No. 4:07-cv-

00010-BO (E.D.N.C. filed Aug. 1, 2007; entered Aug. 2, 2007).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                  - 2 -